Citation Nr: 1314619	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-23 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for bilateral acute otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 30, 1979 to September 13, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

On his substantive appeal, the Veteran requested a Travel Board hearing.  Subsequently, the February 2012 Form 8 certification reflects that the Board hearing request had been canceled by the Veteran and his representative; however, evidence to that effect is not of record.  Accordingly, in March 2013, the Board sent a letter requesting clarification as to whether the Veteran still wished to have a central office Board hearing, which letter requested that a response be received in 30 days or else the Board would presume that the Veteran no longer wished to have a Board hearing.  The Veteran did not respond.  Therefore, his request for a Board hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected acute otitis externa is currently assigned a noncompensable rating under Diagnostic Code 6210, effective September 29, 1981.  See 38 C.F.R. § 4.71a (2012).  The Veteran seeks an increased rating.  See Claim, September 2008.  

The RO sent an October 2008 VCAA letter to the Veteran asking that he identify any outstanding treatment records relating to his claim, but the Veteran did not respond.  Then, in September 2009, after the RO denied the Veteran's claim by way of the January 2009 rating decision, the Veteran submitted an incomplete copy of an August 2009 VA audiological treatment record.  Furthermore, while a November 2008 VA examination (ear disease) reflects that the Veteran did not have any hearing aids, a later September 2010 VA examination report (audiology) reflects that the Veteran was wearing a hearing aid in his right ear, thereby suggesting that he received some sort of audiological treatment in the interim.  

Based on this evidence, the Board finds that the Veteran has clearly received treatment from VA regarding his ears; however, there are no outpatient clinical records of record.  As his disability rating depends in part on the type of treatment he has received, remand is required to obtain a full record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA audiological or ear disease (e.g., ENT) treatment records dated since September 2008 and associate them with the claims file, including but not limited to August 2009 audiology records.  If no such records are available, this must be noted in the claims file.

2.  Provide the Veteran with another opportunity to identify any outstanding private or VA treatment records relating to his claim, and obtain any records so identified.

3.  Then, readjudicate the matter on appeal.  If the claim remains denied, the Veteran must be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



